DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Clarification
For reasons internal to the USPTO, this application has been reassigned. The present examiner regrets if this is inconvenience to applicants. 
Information Disclosure Statement
The information disclosure statements (IDS), dated 11/10/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 11/05/2021 are acknowledged.  
In light of claim amendments, the previous 112(b) rejection is withdrawn. 
In light of claim amendments, the previous 102(b) rejection by Shortkroff is withdrawn. 
In light of claim amendments, the previous 102(b) rejection by Magarian et al is also withdrawn. 
In light of claim amendments, the previous 102(b) rejection by Murray et al is also withdrawn. 
However, the previous nonstatutory double patenting rejections are maintained, in the view of disapproved filed terminal disclaimers, see the reasons below:

    PNG
    media_image1.png
    485
    628
    media_image1.png
    Greyscale
.
In addition to above, in view of claim amendments, specifically incorporation of tropocollagen and the recited properties, which change the scope of claimed subject matter, and accordingly, a new grounds of rejection necessitated by applicants’ current amendments to the claims, has been made. See new rejections below. 
Claim objections
Claims 14-17, 30-32 and 39 are objected to because of the following informalities: the recited amounts are corresponding to the recited components, but these should be with reference to the amount of collagen scaffold. For example, in claim 14, it should be 25 ug of nucleic acids per gram of collagen scaffold. Similar reasoning is applicable to the other claims. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 14-18 and 30-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The independent claims 1 and 33 recite “comprising” in the preamble, which is vague for the claimed subject matter. The word “comprising” does not exclude any other components, other than recited ones, present in the claimed scaffold. In other words, what are the other components present in the scaffold other than the recited tropocollagen or atelocollagen? 
In addition, the claimed scaffold is associated with the recited properties. However, the specification failed to address which component in the collagen scaffold is responsible in making the claimed scaffold for resistance to the degradation by synovial fluid and the resilient material that is up to about 22 mm in diameter. Even if the recited component is associated with the recited property(s), still the claim language is vague, because the property is concentration dependent and other components in the collagen can be degraded by synovial fluid, and so it is impossible to maintain scaffold’s structure and its properties. The specification is also not provided the definition of collagen scaffold and its components to get the recited properties. 
Claims 1 and 33 are also recited “compressible resilient material that is up to about 22 mm in diameter” or “compressible resilient material” in the claim language. It is not clear the meaning of “resilient material” either from the claims or from the specification. Is it resilient to chemical or physical stress or both? Also, it is not clear, whether the recited 22 mm is from compressed material or is it maximum expandable diameter? 
Accordingly, the independent claims 1 and 33 and their dependents are rendered indefinite. 
Claim Rejections - 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

I. Claims 1-4 and 6-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Magarian et al (The American Journal of Sports Medicine, Vol.38, No.12, 2528-2534) as evidenced by Palmer et al (Materials, 2011, 4, 1469-1482).
For claims 1-4:
Magarian et al disclose a collagen scaffold, which is made by solubilizing bovine fascia, wherein the scaffold has 14 mm diameter and 40 mm in length. The preparation method consisting of harvesting bovine fascia and dissolving in an acidified pepsin solution at a pH 2.0 to create an atelocollagen solution. That means the collagen scaffold comprising atelocollagen. In the neutralization step, calcium chloride is added, that means the scaffold also comprises calcium [see section Scaffold Preparation in page 2529].
The above can be summarized as a collagen scaffold comprises atelocollagen and calcium, wherein the diameter of scaffold is 14 mm. 
With regard to the limitations “a compressible resilient material that is up to about 22 mm in diameter”, please note that the claim simply requires a collagen scaffold comprising atelocollagen, and the recited properties are associated with the components present in the collagen scaffold. 
In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited the compressible property is associated with the atelocollagen. The disclosed 14 mm diameter in the prior art overlaps with the cited ‘up to about 22 mm’, which is interpreted as 22 mm or less. 
With regard to “has resistance to degradation by synovial fluid”, Palmer et al disclose that atelocollagen scaffolds provide protection against premature degradation by synovial fluid enzymes [see abstract and, Results and Discussion]. So, it is an inherent property of atelocollagen present in the claimed collagen scaffold. 
For claims 6-8:
The independent claim simply requires a collagen scaffold comprising atelocollagen, and the recited properties in claims 6-8 are associated with the components present in the collagen scaffold. In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited the properties are associated with the atelocollagen.
For claim 9:
The prior art discloses 14 mm diameter and 40 mm length for their collagen scaffold. Since diameter is applicable to a circular shapes, and therefore, the prior art scaffold is interpreted as cylindrical shape. 
Accordingly, claims are anticipated by Magarian et al in view of the evidentiary support from the disclosure of Palmer et al. 
II. Claims 33-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Magarian et al (The American Journal of Sports Medicine, Vol.38, No.12, 2528-2534) as evidenced by Palmer et al (Materials, 2011, 4, 1469-1482).
For claims 33-35:
Magarian et al disclose a collagen scaffold, which is made by solubilizing bovine fascia, wherein the scaffold has 12 mg/mL of collagen. 
The recited limitation for the formation of self-assembly of collagen fibers does not have weight, because of the product by process claim language. See MPEP 2113 [R-1]. But the prior art teaches the preparation method consisting of harvesting bovine fascia and dissolving in an acidified pepsin solution at a pH 2.0 to create an atelocollagen solution and then neutralization step. So, it means the collagen scaffold comprising atelocollagen. In the neutralization step, calcium chloride is added, that means the scaffold also comprises calcium [see section Scaffold Preparation in page 2529]. 
The above can be summarized as a collagen scaffold comprises atelocollagen and calcium, wherein the concentration of collagen content is 12 mg/mL. 
With regard to the limitations “a compressible resilient material”, please note that the claim simply requires a collagen scaffold comprising atelocollagen, and the recited properties are associated with the components present in the collagen scaffold. 
In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited the compressible property is associated with the atelocollagen. 
With regard to “has resistance to degradation by synovial fluid”, Palmer et al disclose that atelocollagen scaffolds provide protection against premature degradation by synovial fluid enzymes [see abstract and, Results and Discussion]. So, it is an inherent property of atelocollagen present in the claimed collagen scaffold. 
For claim 36:
The independent claim simply requires a collagen scaffold comprising atelocollagen, and the recited property in the claim is associated with the components present in the collagen scaffold. In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited the property is associated with the atelocollagen.
For claim 37:
The prior art discloses 14 mm diameter and 40 mm length for their collagen scaffold. Since diameter is applicable to a circular shapes, and therefore, the prior art scaffold is interpreted as cylindrical shape. 
Accordingly, claims are anticipated by Magarian et al in view of the evidentiary support from the disclosure of Palmer et al. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 1-4, 6-12, 14-18 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Magarian et al (The American Journal of Sports Medicine, Vol.38, No.12, 2528-2534) as evidenced by Palmer et al (Materials, 2011, 4, 1469-1482) and further in view of Vavken et al (The Journal of Arthroscopic and Related Surgery, May 2012, Vol.28, No.5, 672-680) and Abraham et al (US 5,993,844).  
For claims 1-4 and 6-9, see Magarian et al (The American Journal of Sports Medicine, Vol.38, No.12, 2528-2534) as evidenced by Palmer et al (Materials, 2011, 4, 1469-1482) in the above 102(b) rejection.
For claim 10 and 11:
Vavken et al teach the production of collagen scaffolds, wherein a collagen slurry was made by solubilizing sterilely harvested, bovine connective tissue. The slurry was adjusted to a collagen concentration of over 10 mg/ mL. The slurry was frozen and lyophilized in a cylindrical mold to create a collagen scaffold measuring 30 mm X  22 mm in diameter. 
For claim 12:
Magarian et al teach preparation of collagen scaffold from bovine fascia. So, the band or sheet of connective tissue can be present in the knee. 
For claims 14-18 and 30-32:
Abraham et al teach a method of processing collagenous tissues for transplantation, that serves as a scaffold [col.4, lines 23-30], wherein the tissue matrix is essentially collagen with intact substantially free of glycoproteins, glycosaminoglycans, lipids, nucleic acids etc. [col.3, lines 39-51] and further suggest that the removal of non-collagenous components present in native tissue is desirable because the non-collagenous components are believed to be antigenic and will elicit a chronic inflammatory response when implanted in a host [col.1, lines 56-60]. So, one would be motivated to remove non-collagenous tissue material in the collagen tissue and to make the collagen scaffold. 
With regard to the capable of absorbing the recited blood amount, the independent claim simply requires a collagen scaffold comprising atelocollagen, and the recited properties in claims are associated with the components present in the collagen scaffold. In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited the properties are associated with the atelocollagen.
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual components in the collagen scaffold, properties of atelocollagen, adverse effects of non-collagenous structures if not removed, and the dimension of collagen scaffold etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed collagen scaffold with a reasonable expectation of success. 
II. Claims 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Magarian et al (The American Journal of Sports Medicine, Vol.38, No.12, 2528-2534) as evidenced by Palmer et al (Materials, 2011, 4, 1469-1482) and further in view of Shortkroff et al (US 8,070,827 B2) and Abraham et al (US 5,993,844).  
For claims 33-37, see Magarian et al (The American Journal of Sports Medicine, Vol.38, No.12, 2528-2534) as evidenced by Palmer et al (Materials, 2011, 4, 1469-1482) in the above 102(b) rejection made for the claims 33-35.
For claim 38:
Shortkroff et al teach a collagen scaffolds, both primary and secondary [see abstract, col.3, lines 15-30], wherein the scaffold further comprises drugs or growth factors or cytokines etc. Shortkroff et al suggest that addition of agents such as growth factors, cytokines and chemokines will increase cell migration, cell growth, will maintain or promote appropriate cell phenotype and will stimulate extracellular matrix synthesis. Loading the scaffold with anti-inflammatory agents or other drugs can provide a local site-specific delivery system [col. 11, lines 28-33]. Therefore, one would be motived to include a therapeutic agent in the scaffold, such as protein etc. 
For claim 39:
Abraham et al teach a method of processing collagenous tissues for transplantation, that serves as a scaffold [col.4, lines 23-30], wherein the tissue matrix is essentially collagen with intact substantially free of glycoproteins, glycosaminoglycans, lipids, nucleic acids etc. [col.3, lines 39-51] and further suggest that the removal of non-collagenous components present in native tissue is desirable because the non-collagenous components are believed to be antigenic and will elicit a chronic inflammatory response when implanted in a host [col.1, lines 56-60]. So, one would be motivated to remove non-collagenous tissue material in the collagen tissue and to make the collagen scaffold. 
With regard to the capable of absorbing the recited blood amount, the independent claim simply requires a collagen scaffold comprising atelocollagen, and the recited properties in claims are associated with the components present in the collagen scaffold. In absence of nexus between the property and the component(s) in the scaffold in the claim language, it can be interpreted as the recited the properties are associated with the atelocollagen.
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual components in the collagen scaffold, properties of atelocollagen, adverse effects of non-collagenous structures if not removed etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed collagen scaffold with a reasonable expectation of success. 
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

1.	Claims 1, 4, 9 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 9757495.
In the instant application applicants claim a collagen scaffold comprising: 
a self-assembly of collagen fibers formed by heating a neutralized collagen slurry; wherein the neutralized collagen slurry has a collagen concentration of at least 10 mg/ml; and  wherein the collagen scaffold is compressible.
The claim as presented is drawn to a product ‘a collagen scaffold comprising a self-assembly of collagen fibers’. Claim also recite the process of obtaining the product by reciting that the scaffold is formed by using a slurry comprising collage concentration at 10 mg/ml and the scaffold formed exhibits the physical property that it is compressible.
Claim 1 of the US patent 9757495 is drawn to a method of making a collagen scaffold as it recites that the neutralized collagen slurry is added to a mold which is cylindrical (claim 7 of US patent 9757495). Hence read on instant claim 1 and 9. The claim 3 is drawn to slurry comprising calcium. Claim 5 of US patent 9757495 discloses adding calcium to the slurry. Claim 1 of US patent 9757495 discloses a concentration of 10mg/ml for the collagen which is recited in instant claim 1. Claim 8 of the US patent 9757495 recite elevating the temperature of the slurry forming a collagen scaffold and hence reads on instant claim 1. Claims 9 and 10 of US patent 9757495 are drawn to source of tissue for obtaining collagen fibers as bovine knee. This reads on instant claim 12. The specification of US patent 9757495 discloses a method of making scaffold (column 4, lines 11-18). Hence the instant invention is obvious over US patent 9757495.

2.	Claims 1, 2, 6 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 9 of U.S. Patent No. 9849213.
In the instant application applicants claim a collagen scaffold comprising: 
a self-assembly of collagen fibers formed by heating a neutralized collagen slurry; wherein the neutralized collagen slurry has a collagen concentration of at least 10 mg/ml; and  wherein the collagen scaffold is compressible.
The claim as presented is drawn to a product ‘a collagen scaffold comprising a self-assembly of collagen fibers’. Claim also recite the process of obtaining the product by reciting that the scaffold is formed by using a slurry comprising collage concentration at 10 mg/ml and the scaffold formed exhibits the physical property that it is compressible.
Claim 1 of the US patent 9849213 is drawn to a composition of a solubilized collagen which is a liquid or a gel. Hence reads on the instant claim 1which is a compressible collagen scaffold. The claim 6 is drawn to slurry comprising calcium. Claim 5 of US patent 9757495 discloses adding calcium to the slurry. Claim 3 of US patent 9757495 discloses a concentration of 15mg/ml for the collagen which is recited in instant claim 1 as at least 10 mg/ml. Claim 6 of the US patent 9849213 recite atelocollagen and hence reads on instant claim 1. Claim 4 of US patent 9849213 are drawn to composition comprising therapeutic agents. This reads on instant claim 18. Claim 9 is drawn to a compressible expandable collagen scaffold which is a collagen sponge. This further reads on instant claim 1 and 2. Hence the instant invention is obvious over US patent 9849213.
  
3.	Claims 1, 2, 9, 12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 7 of U.S. Patent No. 10842914.
In the instant application applicants claim a collagen scaffold comprising: 
a self-assembly of collagen fibers formed by heating a neutralized collagen slurry; wherein the neutralized collagen slurry has a collagen concentration of at least 10 mg/ml; and  wherein the collagen scaffold is compressible.
The claim as presented is drawn to a product ‘a collagen scaffold comprising a self-assembly of collagen fibers’. Claim also recite the process of obtaining the product by reciting that the scaffold is formed by using a slurry comprising collage concentration at 10 mg/ml and the scaffold formed exhibits the physical property that it is compressible.
Claim 1 of the US patent 10842914 is drawn to a making collagen scaffold. Hence reads on the instant claims 1 and 2 are is drawn to a compressible/expandable collagen scaffold by a method similar to the method claimed in US patent 10842914. The claim 3 is drawn to comprising calcium. Claim 5 of US patent 9757495 discloses adding calcium to the slurry. Claim 3 of US patent 10842914 claim that the slurry is added to a mold and the instant claim 9 recite that the mold is a cylinder. Claims 5 and 6 of the US patent 10842914 recite limits of phospholipids and nucleic acids in the scaffold and hence reads on instant claims 14-16. Claim 7 of US patent 10842914 is drawn to the source of collagen fibers as bovine knee. This reads on instant claim 12. Hence the instant invention is obvious over US patent 10842914.
Please note: It should be noted that instant inventor, as applicant is aware, have several of patent applications at various stages of prosecution before the U.S. Patent Office. While the office has tried best to raise relevant double patenting issues here, it is ultimately the duty of applicant to inform the Office of copending applications/or patents claiming overlapping or identical subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658